Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered.

Claim/Specification Objections
2.        Claims 14-15 are objected because of the following informalities: unclear and lack of antecedent basis and no explanation either/both in the specification and in the claims.  Examples of some unclear, no explanation, inexact or verbose terms used in these claims are: 
            Claim 14:  software configured to assist in focusing the lens.  
            Claim 15:  the software comprises artificial vision algorithms.
           There is no explanation/definition for wordings “software” and “artificial vision algorithms” in the claims and neither in the specification.
               Appropriate correction is required.  

Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.          Claims 14-15, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the followings:
5.         The claims 14 and 15 are directed to a visual inspection device comprising the following elements/wordings: “software” and “artificial vision algorithms”.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
             The claims have mathematic limitations (“software” and “artificial vision algorithms”). The claims are directed to the abstract idea which is the mathematic operation of comprising “software” and “artificial vision algorithms” configured to assist in focusing the lens.  
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how “software” and “artificial vision algorithms” configured to assist in focusing the lens.  In the other words, it is not clear what is the definition of “software” and “artificial vision algorithms”, and how can “software” and “artificial vision algorithms” assist in focusing the lens?
             Therefore, the claims do not disclose practical application limitation.  
6.           Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.  In the other words, independent claims 14-15, need to be amended to clarify the above problems in order to overcome the 35 USC §101 issue.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8.        Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.         The claims 14 and 15 are directed to a visual inspection device comprising the following elements/wordings: “software” and “artificial vision algorithms”.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
             The claims have mathematic limitations (“software” and “artificial vision algorithms”). The claims are directed to the abstract idea which is the mathematic operation of comprising “software” and “artificial vision algorithms” configured to assist in focusing the lens.  
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how “software” and “artificial vision algorithms” configured to assist in focusing the lens.  In the other words, it is not clear what is the definition of artificial vision algorithms, and how can “software” and “artificial vision algorithms” assist in focusing the lens?
                Appropriate correction is required. 

Claim Rejections - 35 USC § 112
10.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.        Claims 14-15, disclosed “software” and “artificial vision algorithms”.  However, there is no definition/explanation in these claims for these wordings.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                Appropriate correction is required. 

Allowable Subject Matter
12.	Claims 12 have been cancelled.
13.	Claims 1-11, 13 are allowed.  The allowable Subject matter for these claims was indicated in office Action mailed on 05/02/22.

Fax/Telephone Information
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 17, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877